DETAILED ACTION
	Claims 1-19 are presented on 02/28/2020 for examination on merits.  Claims 1, 7, and 13 are independent base claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Set #1.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted as for examination on merits are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. See the annotated 1449 documents.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5, 7-11, 13-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mottla (US 20110060480 A1) in view of Buga (US 20140282470 A1).

As per claim 1, Mottla teaches a control system for a network device (Mottla, par. 0006-0007: a reservation server for the car-sharing service, by which once a vehicle is reserved, the member can gain access to the vehicle using the mobile device; and par. 0029-0030: Reservations can be placed by the mobile device 100 of user and verified using a unique identifier that is provided to the reservation server 101), the control system comprising: 
a network device for connecting to a network and transmitting a status information of the network device (Mottla, par. 0027: vehicles 104 that are identified on the mobile device display in a list, which means vehicles 104 is coupled with a network device for connecting to a network; par. 0025 and 0027: information regarding available reservable assets is the claimed status 
a host server for receiving the status information and an action information related to the network device via the network, wherein the action information includes an action command (Mottla, par. 0029-0032: The reservation server 101 receives the information regarding the selected reservable asset, the unique identifier, and payment information, and sends to the mobile device 100 a request for confirmation and completion of the transaction; clm. 1: a user can issue a request to the vehicle to control a function on said vehicle; here the request to control a function on said vehicle is a command); and 
a  … server for receiving the action information from the host server and transmitting the received action information to the network device (Mottla, par. 0007: a vehicle-associated control module using near-field communication, Bluetooth standards, or other short-range wireless or audio communication standards; see also par. 0030-0031 for receiving request/information and sending to the reservation server 101); 
wherein the network device executes the action command included in the action information according to the action information (Mottla, par. 0032: Once authorization is received by the vehicle-associated control module 103, the selected reservable asset … is made available to user, such as starting a vehicle engine).
However, Mottla fails to explicitly disclose that the server for receiving the action information from the host server is a Message Queuing Telemetry Transport (MQTT), which is a difference between the claimed invention and Mottla.
In a related art, Buga teaches,
a MQTT server for receiving the action information (Buga, par. 0236: distributed message broker supports multiple message queuing protocols, including AMPQ, STOMP, MQTT).
before the effective filing date of the claimed invention, to combine them and to use Buga to modify Mottla to include a MQTT server that supports multiple message queuing protocols, such as MQTT.  The rationale for this combination is to substitute known elements for the elements used in the same field of art.  Such a modification would have produced predictable results with reasonable expectation of success. For this combination, the motivation would have been to improve the message processing with MQTT protocol.

As per claim 2, the references as combined above teach the control system according to claim 1, wherein after the network device executes the action command, the network device updates the status information to the host server via the network (Mottla, par. 0025: The reservation server 101, which is in direct communication with a reservation database 102, provides to the mobile device 100 information regarding available reservable assets; par. 0026-0027: The embedded map system can display locations of vehicles available for use in a car-sharing service).

As per claim 3, the references as combined above teach the control system according to claim 1, wherein the network device performs a security determination according to the action information and the status information to execute the action command included in the action information (Mottla, par. 0007: the reservation server verifies the member identification number and reservation state; par. 0030: The unique identifier can be the serial number for the mobile device 100 …  verified … by the reservation server 101).

As per claim 4, the references as combined above teach the control system according to claim 1, wherein the host server receives the action information from a user equipment that has obtained authentication from the server, and transmits the action information to the MQTT server, and the action information includes the encrypted action command and a related password message (Mottla, par. 0032: the mobile device 100 making the request for identification of the location of the reserved asset. When the unique identifiers match, the vehicle-associated control module 103 causes the reserved asset to make the requested audible or visual signal).

As per claim 5, the references as combined above teach the control system according to claim 1, wherein the network device includes a communication platform for connecting to the network (Mottla, par. 0037: the mobile device 100 is capable of receiving an SMS message and is connected to a mobile network to receive the notifications), and the control system further comprising: at least one sensor for obtaining at least one sensing information (Mottla, par. 0026 and 0031: The vehicle-associated control module 103 is located in or on the vehicle and interfaces with wiring, computers and/or sensors in the vehicle, such as GPS); and 
a processor for generating a corresponding status information according to the at least one sensing information(Motta, par. 0026: find locations of available reservable assets… with GPS), and 
transmitting the corresponding status information to the host server with an encrypted communication protocol via the communication platform (Mottla, par. 0026: display locations of vehicles available for use in a car-sharing service; par. 0027: the available reservable assets are vehicles 104 that are identified on the mobile device display in a list).

As per claim 7, Mottla teaches a control method for a network device (Mottla, par. 0006-0007: a reservation server for the car-sharing service, by which once a vehicle is reserved, the 
(a) a network device transmitting a status information to a host server by connecting to a network (Mottla, par. 0027: vehicles 104 that are identified on the mobile device display in a list, which means vehicles 104 is coupled with a network device for connecting to a network; par. 0025 and 0027: information regarding available reservable assets is the claimed status information, which is provided by control module 103; par. 0030-0031.  Mottla also shows in FIG. 4 a list of vehicles for reservation displayed at user mobile device over the network); 
(b) the host server receiving the status information and an action information related to the network device, wherein the action information includes an action command (Mottla, par. 0029-0032: The reservation server 101 receives the information regarding the selected reservable asset, the unique identifier, and payment information, and sends to the mobile device 100 a request for confirmation and completion of the transaction; clm. 1: a user can issue a request to the vehicle to control a function on said vehicle; here the request to control a function on said vehicle is a command); 
(c) a … server receiving the action information transmitted by the host server (Mottla, par. 0007: a vehicle-associated control module using near-field communication, Bluetooth standards, or other short-range wireless or audio communication standards; see also par. 0030-0031 for receiving request/information and sending to the reservation server 101); 
 (e) the network device executing the action command included in the action information according to the received action information (Mottla, par. 0032: Once authorization is received by the vehicle-associated control module 103, the selected reservable asset … is made available to user, such as starting a vehicle engine).
However, Mottla fails to explicitly disclose that the server for receiving the action information from the host server is a Message Queuing Telemetry Transport (MQTT), which is a difference between the claimed invention and Mottla.

(d) the MQTT server transmitting the action information received from the host server to the network device (Buga, par. 0236: distributed message broker supports multiple message queuing protocols, including AMPQ, STOMP, MQTT).
Mottla and Buga are analogous art, because they are in a similar field of endeavor in improving systems and methods for transmission of control data between vehicles and a control apparatus.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Buga to modify Mottla to include a MQTT server that supports multiple message queuing protocols, such as MQTT.  The rationale for this combination is to substitute known elements for the elements used in the same field of art.  Such a modification would have produced predictable results with reasonable expectation of success. For this combination, the motivation would have been to improve the message processing with MQTT protocol.

As per claim 8, the references as combined above teach the control method according to claim 7, further comprising: (f) the network device updating the status information to the host server via the network according to the executed action command (Mottla, par. 0025: The reservation server 101, which is in direct communication with a reservation database 102, provides to the mobile device 100 information regarding available reservable assets; par. 0026-0027: The embedded map system can display locations of vehicles available for use in a car-sharing service).

As per claim 9, the references as combined above teach the control method according to claim 7, wherein the step (e) comprising: 
the network device performing a security determination according to the received action information and the status information to execute the action command included in the action 

As per claim 10, the references as combined above teach the control method according to claim 7, wherein the step (b) comprising: 
the host server receiving an authentication request from an user equipment (Mottla, par. 0032: the mobile device 100 making the request for identification of the location of the reserved asset. When the unique identifiers match, the vehicle-associated control module 103 causes the reserved asset to make the requested audible or visual signal); 
the host server displaying the status information on the user equipment (Mottla, par. 0026: display locations of vehicles available for use in a car-sharing service; par. 0027: the available reservable assets are vehicles 104 that are identified on the mobile device display in a list); and 
the user equipment receiving an action request related to the action command and transmitting the action information including the action command to the host server (Mottla, par. 0007: a vehicle-associated control module using near-field communication, Bluetooth standards, or other short-range wireless or audio communication standards; see also par. 0030-0031 for receiving request/information and sending to the reservation server 101).

As per claim 11, the references as combined above teach the control method according to claim 7, wherein the step (a) comprising: 
obtaining at least one sensing information of at least one sensor (Mottla, par. 0026 and 0031: The vehicle-associated control module 103 is located in or on the vehicle and interfaces with wiring, computers and/or sensors in the vehicle, such as GPS); 

the network device connecting to the network via a communication platform, and transmitting the status information to the host server with an encrypted communication protocol (Mottla, par. 0026: display locations of vehicles available for use in a car-sharing service; par. 0027: the available reservable assets are vehicles 104 that are identified on the mobile device display in a list).

As per claim 13, Mottla teaches a network device connecting to a host server and a Message Queuing Telemetry Transport (MQTT) server via a network for command and message transmissions (Mottla, par. 0006-0007: a reservation server for the car-sharing service, by which once a vehicle is reserved, the member can gain access to the vehicle using the mobile device; and par. 0029-0030: Reservations can be placed by the mobile device 100 of user and verified using a unique identifier that is provided to the reservation server 101), the network device comprising: 
a communication platform for connecting to the network (Mottla, par. 0037: the mobile device 100 is capable of receiving an SMS message and is connected to a mobile network to receive the notifications).  SMS messaging system suggests a communication platform for connecting to the network); 
a storage device for storing at least one sensing information obtained from at least one sensor (Mottla, par. 0031 and 0035: sensors in the vehicle inherently storing at least one sensing information); and 
a control device for generating a corresponding status information according to the at least one sensing information, transmitting the corresponding status information to the host server via the communication platform, and receiving an action information transmitted from the MQTT server via the communication platform, and executing an action command included in the 

As per claim 14, the references as combined above teach the network device according to claim 13, wherein after executing the action command, the control device transmits an updated status information to the host server via the communication platform (Mottla, par. 0025: The reservation server 101, which is in direct communication with a reservation database 102, provides to the mobile device 100 information regarding available reservable assets; par. 0026-0027: The embedded map system can display locations of vehicles available for use in a car-sharing service).

As per claim 15, the references as combined above teach the network device according to claim 13, wherein the control device performs a security determination according to the action information and the status information to execute the action command included in the action information (Mottla, par. 0030: Reservations can be placed and verified using a unique identifier that is provided to the reservation server 101 by the member or the mobile device 100. The unique identifier may be implemented by a variety of means, including a password or a personal identification number.  The use of a password or a personal identification number obviously suggest including a security determination according to the action information).

As per claim 16, the references as combined above teach the network device according to claim 13, wherein the status information is displayed on an user equipment authenticated by the host server (Mottla, FIG. 4 a list of vehicles for reservation displayed at user mobile device over the network), the user equipment receives an action request related to the action command 
In the above combination, Buga teaches, 
transmits the action information to the MQTT server via the host server (Buga, par. 0236: distributed message broker supports multiple message queuing protocols, including AMPQ, STOMP, MQTT).

As per claim 19, the references as combined above teach the network device according to claim 13, wherein the network device and the at least one sensor are installed in a motor vehicle, and the action command is executed for identifying the motor vehicle, leasing the motor vehicle, starting the motor vehicle, turning off the motor vehicle, or returning the motor vehicle (Mottla, par. 0032 and 0038: a member uses a mobile device 100 to request that the reservable asset make or display a visual or audible signal capable of allowing the member to locate it. The request is sent to the reservation server 101 or vehicle-associated control module 103 where the unique identifier belonging to the member or the mobile device 100 used to make the reservation is compared to the unique identifier belonging to the member or the mobile device 100 making the request for identification of the location of the reserved asset. When the unique identifiers match, the vehicle-associated control module 103 causes the reserved asset to make the requested audible or visual signal. If communication with the reserved asset is through the reservation server 101, the server 101 sends information to a vehicle-associated control module 103, which causes the reserved asset to make the requested audible or visual signal. Once authorization is received by the vehicle-associated control module 103, the selected reservable asset makes or displays the requested visual or audible signal. In a preferred embodiment, the signal is the honk of the vehicle horn. In other embodiments, the action or audible or visual .

Claims 6, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mottla  and Buga, as applied to claim 1, and further in view of Fujiwara (US 20180261027 A1; hereinafter “Fuji”).

As per claim 6, the references of Mottla and Buga as combined above teach the control system according to claim 1, but do not explicitly disclose that the action information includes an encrypted action command and a related password message. This aspect of the claim is identified as a further difference.
In a related art, Fuji teaches:
wherein the action information includes an encrypted action command and a related password message (Fuji, par. 0069: transmit the encrypted commands to the key unit 12, …. including a password or a personal identification number; see par. 0030 and 0086).
Fuji is analogous art in a similar field of endeavor in improving systems and methods for transmission of control data to vehicles.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Mottla-Buga system with Fuji to encrypt the action command and to add a password to the message. For this combination, the motivation would have been to improve the level of security with encryption and password.

As per claim 12, the references as combined above teach the control method according to claim 7, but do not explicitly disclose that the action information includes an encrypted action command and a related password message. This aspect of the claim is identified as a further difference.

wherein the action information includes an encrypted action command and a related password message (Fuji, par. 0069: transmit the encrypted commands to the key unit 12, …. including a password or a personal identification number; see par. 0030 and 0086).
Fuji is analogous art in a similar field of endeavor in improving systems and methods for transmission of control data to vehicles.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Mottla-Buga system with Fuji to encrypt the action command and to add a password to the message. For this combination, the motivation would have been to improve the level of security with encryption and password.

As per claim 17, the references of Mottla and Buga as combined above teach the network device according to claim 13.  However, the combination of Mottla and Buga does not explicitly disclose transmitting status information with an encrypted communication protocol. This aspect of the claim is identified as a further difference.
In a related art, Fuji teaches:
wherein the communication platform transmits the status information to the host server with an encrypted communication protocol  (Fuji, par. 0069: transmit the encrypted commands to the key unit 12, …. including a password or a personal identification number; see par. 0030 and 0086).
Fuji is analogous art in a similar field of endeavor in improving systems and methods for transmission of control data to vehicles.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Mottla-Buga system with Fuji to encrypt the action command in the communications. For this combination, the motivation would have been to improve the level of security with encryption.

As per claim 18, the references as combined above teach the network device according to claim 13, , but do not explicitly disclose that the action information includes an encrypted action command and a related password message. This aspect of the claim is identified as a further difference.
In a related art, Fuji teaches:
wherein the action information further includes an encrypted action command and a related password message (Fuji, par. 0069: transmit the encrypted commands to the key unit 12, …. including a password or a personal identification number; see par. 0030 and 0086).
Fuji is analogous art in a similar field of endeavor in improving systems and methods for transmission of control data to vehicles.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Mottla-Buga system with Fuji to encrypt the action command and to add a password to the message. For this combination, the motivation would have been to improve the level of security with encryption and password.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        10/21/2021